                            Case 3:16-cv-30183-MGM Document 88 Filed 10/23/18 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                      DISTRICT OF                                 MASSACHUSETTS


                         GEORGE GUNTER
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                     ANTHONY CICERO et al                                                                              Case Number: 3:16-CV-30183

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Mark G. Mastroianni                                                Peter Slepchuk                                            Kathleen Sheehan
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 10/29/2018
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   A                                                                Photograph of injury to back of Plainitff's head

   B                                                                Photograph of injury to back of Plainitff's head

   C                                                                Photograph of Plaintiff

   D                                                                T-shirt worn by Plaintiff at time of arrest

   E                                                                Plainitff's medical records for dates of service 9/15/15 - 12/15/15

   F                                                                Certified copy of Docket No. 1523CR6546

   I                                                                Booking photographs of Plaintiff (joint exhibit)

                                                                    George Gunter

                                                                    Keeper of Records for the Hampden County Correction Center




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of   1   Pages




                                                                                                                              Print                     Reset
